Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Presidente Señor Andréu García.
Evaluar y adjudicar con rectitud el planteamiento de Derecho(1) del Procurador General en este recurso no re-quiere preparar la exposición narrativa de la prueba. Su único señalamiento(2) consiste en imputar al reputado Tribunal de Circuito de Apelaciones (Hons. Rossy García, Aponte Jiménez y Negroni Cintrón, Jueces), un error al apreciar la prueba y que haya exonerado totalmente al re-currido Ramón L. García Santiago. Toda su discusión parte de los hechos narrados en la sentencia del Tribunal de Cir-cuito de Apelaciones que, a su vez, sirvieron de base para las convicciones contra el acusado García Santiago en el *531Tribunal de Primera Instancia, los cuales adopta de forma íntegra. Expongámoslos suscintamente.
I-H
El 28 de agosto de 1995, a eso de la 1:30 de la madru-gada, desde su apartamento, un primer piso en el Con-dado, el Sr. Nelson Carreras Mañón vio a una persona, montada en una bicicleta, que penetraba en el área de es-tacionamiento, privada y techada, de su edificio. Carreras Mañón decidió seguirlo. Para ello se armó de la pata de una silla rota. Al llegar a la parte posterior del estaciona-miento, observó al acusado García Santiago cuando for-zaba el cristal pequeño frontal de su vehículo Ford Van, color blanco, modelo de 1984, con un pedazo de wiper. Tam-bién se fijó que el automóvil de su vecino mostraba un pe-dazo de wiper parado y roto. Carreras Mañón le cuestionó a García Santiago su conducta y éste nada contestó. Carre-ras Mañón le indicó que estaba en un área privada y que no podía permanecer allí.
Acto seguido, García Santiago sacó un arma “cromada”, tipo 45, y apuntó al pecho de Carreras Mañón. Este se hizo a un lado y García Santiago se marchó en su bicicleta. Más tarde, García Santiago fue detenido y la Policía le ocupó un arma tipo 45, que resultó ser de pellets.
Fundamentado en esos hechos, el 30 de noviembre de 1995, el Tribunal de Primera Instancia, Sala de San Juan, dictó sentencia. Condenó a García Santiago a cumplir un año y medio (1 1/2) de reclusión por una infracción al Art. 18 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3217 (apropiación de un vehículo en grado de tentativa), y seis (6) meses por el Art. 2A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 412a. Inconforme, García Santiago apeló al tribunal de Circuito de Apelaciones. Este tribunal, el 26 de noviembre de 1996, revocó ambas convicciones. El Procurador General acudió ante nos.
*532HH HH
Coincidimos con el Tribunal de Circuito de Apelaciones de que no se probó, más allá de duda razonable, el delito de tentativa de apropiación ilegal de un vehículo de motor y la infracción al Art. 2A de la Ley de Armas de Puerto Rico, supra.
Sin embargo, esa misma prueba demostró la intención inequívoca de García Santiago de apropiarse de alguna pieza del vehículo de Carreras Mañón. Se estableció su cul-pabilidad según el Art. 19 de la Ley para la Protección de la Propiedad Vehicular, en grado de tentativa, 9 L.P.R.A. see. 3218, y de un delito menor comprendido de apropia-ción ilegal de un vehículo de motor en el Art. 18 de la misma ley, 9 L.P.R.A. see. 3217.
En consecuencia, expediríamos y dictaríamos una sen-tencia modificatoria al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXII-A, y ordenaríamos la de-volución del caso al Tribunal de Primera Instancia para la imposición de la pena correspondiente.(3)

 Compárese esta situación con la inversa del trámite y nuestro disentir en Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997).


 “Erró el Tribunal de Circuito de Apelaciones al revocar la sentencia dictada por el Tribunal de Primera Instancia exonerando de toda culpabilidad al recurrido.” Petición de certiorari, pág. 5.


 Nuestro criterio coincide con el disenso del Juez de Apelaciones, Hon. Rossy García.